Citation Nr: 0015850	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral ankle and 
foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's claim of service connection for a bilateral 
ankle and foot disorder is plausible, but the RO has not 
obtained sufficient evidence for correct disposition of this 
claim.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim of service 
connection for a bilateral ankle and foot disorder, and VA 
has not satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

A well-grounded claim for service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the asserted in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
generally required for the claim to be well grounded.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by either evidence contemporaneous with 
service or evidence that is post-service.  Savage, 10 Vet. 
App. at 495.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, 13 Vet. App. 287 (2000), 
a claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether it is well 
grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The appellant contends that he sustained an injury to his 
feet during basic training exercises in 1966.  He alleges 
that because of the exceptional width of his feet, he was not 
issued boots when he started basic training, but instead, had 
to run, march, train, etc., in low-cut dress shoes that did 
not fit properly.  Service medical records do not corroborate 
his claim as there is no evidence of any treatment for 
complaints of foot trouble or acute injury other than a pre-
existing fungal condition (athlete's foot) that was treated 
and cured without further incident.  However, in support of 
his claim, the appellant submitted a number of lay 
statements, specifically, from a former girlfriend, a service 
buddy, and a woman who knew the appellant through her 
association with a fellow enlistee, which attested to the 
trouble he experienced with his feet during service due to 
the ill-fitting shoes.  The evidence from the former 
girlfriend included a copy of a letter she wrote the 
appellant during his basic training in September 1966; in 
that letter, she stated, "[h]ave they got you your boots 
yet?  Well darling I sure hope your ankles are better."  The 
service buddy remembered that the appellant started training 
in dress shoes, and "[d]uring the following weeks, [his] 
ankles and feet grew very weak, as the dress shoes provided 
no support during the miles of running, walking, jogging and 
jumping involved in basic training."  He added that although 
the appellant's symptoms improved after he got his boots four 
weeks later, "[his feet] continued to cause him pain at the 
time we graduated from basic training."  Additionally, the 
appellant's wife, who met him in November 1969 and married 
him in July 1972, submitted a statement in support of his 
claim attesting to her first-hand knowledge of his complaints 
of pain in his ankles and feet and the progressively 
worsening nature of his condition in the years after service.

Further, the appellant submitted medical evidence in support 
of his claim, including private medical treatment records.  
These records included an x-ray report dated in November 1997 
that noted calcaneal spur formations in both feet, and an 
outpatient report dated in June 1998 that noted a diagnosis 
of bilateral heel spurs.  In addition, the appellant 
submitted a statement from a Dr. E. Lensgraf, D.C., dated May 
18, 1999.  Although he did not provide a diagnosis, Dr. 
Lensgraf reported that he had treated the appellant between 
1980 and 1987 for "feet symptoms stemmed from earlier 
injuries to his feet" that in Dr. Lensgraf's opinion were 
related to the use of improper support and improper shoes.  
Finally, the appellant submitted a statement from M. H. 
Allen, M.D., dated May 21, 1999.  Dr. Allen reported that he 
had examined the appellant in August 1966 when he was a 
Captain in the United States Medical Corps Reserve stationed 
at Fort Polk at which time he found that the appellant had a 
very high instep and an extremely wide foot.  Due to his 
unusual foot size, he was not issued proper foot gear because 
available supplies of combat boots did not fit.  
Consequently, the appellant had to begin training exercises 
wearing regular dress shoes, and he continued wearing these 
shoes for many weeks resulting in improper support of his 
ankles and feet.  Based on these facts alone, as there is no 
evidence showing that he treated the appellant in the years 
after service or that he reviewed relevant medical records, 
Dr. Allen opined that, "[he] has continued to suffer from 
chronic pain and experience repeated problems with his feet 
and ankles over following years since the original 
occurrence.  It is my professional opinion that the incident 
contributed to his medical problem regarding his feet."  
However, similar to Dr. Lensgraf, Dr. Allen did not 
specifically state what exactly was the appellant's "medical 
problem" with his feet.

Nevertheless, based on the foregoing evidence, the Board 
concludes that the appellant has submitted a well grounded 
claim of service connection for a bilateral ankle and foot 
disorder.  He has submitted competent medical evidence 
showing a current disability of the feet - bilateral heel 
spurs - and the lay statements of his former girlfriend, 
service buddy, etc., when read together with the statements 
of Drs. Lensgraf and Allen, are sufficient to establish a 
§ 3.303(b)-based well-grounded claim under Savage, Hodges and 
Voerth.  The RO denied the appellant's claim as not well 
grounded primarily on the basis that the claimed foot 
disorder was not clinically demonstrated during service.  
However, the appellant does not actually claim a chronic 
disability shown in service; rather, he alleges that he 
developed a bilateral ankle and foot disorder in the years 
after service due to the improperly fitting shoes he was 
issued during basic training exercises.  The above-cited lay 
and medical statements he has submitted in support of his 
claim are sufficient to well ground this claim on such 
grounds, and therefore, the Board will consider that he has, 
at a minimum, presented a plausible claim.

As stated above, evidence to well ground a claim is presumed 
to be credible for such purposes.  King, 5 Vet. App. at 21.  
Hence, the lay evidence from the former girlfriend and 
service buddy is competent to establish in-service incurrence 
of foot trauma notwithstanding the lack of corroborating 
findings in the service medical records.  The statements made 
by these individuals is bolstered to a significant degree by 
the remarks of Dr. Allen, who not only provided a medical-
evidentiary basis for the claim, but was yet another 
contemporaneous witness to the appellant's condition during 
service.  Coupled with the statements of Dr. Lensgraf and the 
appellant's wife, this evidence provides a credible basis to 
well ground the claim on the basis of continuity of 
symptomatology shown after service.  It is important to 
emphasize that the well grounded standard is a rather low 
threshold, and hence, it is intended to serve only as a 
"gatekeeping" function in the claims process.  See Hensley 
v. West, No. 99-7029 (Fed. Cir. May 12, 2000) (a low 
threshold for well-grounded claims is appropriate in light of 
the uniquely pro-claimant nature of the veterans compensation 
system, and hence, in assessing whether the requisite 
threshold has been satisfied, the statutes, rules and cases 
make clear that VA must construe all facts, make all 
inferences, and apply all presumptions in favor of the 
veteran).  Because the gatekeeping function served by the 
well-grounded claim requirement impacts on whether or not 
VA's duty to assist will be triggered, the Federal Circuit in 
Hensley stated that, "[t]his function dictates that the 
threshold for the standard, the claimant's burden of 
persuasion, be low, as a high threshold risks the elimination 
of potentially meritorious claims, which would undermine the 
entire veteran-friendly nature of the veterans claims 
system."  Id. (emphasis added).  In this case, for the 
reasons discussed above, the appellant has satisfied this low 
"burden of persuasion" with the evidence he has submitted 
in support of his claim.

Accordingly, as this claim is found to be well grounded, VA 
has a duty to assist in the development of facts relating to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).  However, further development of the 
appellate record is in order, as detailed below in the REMAND 
portion of this decision.


ORDER

The appellant's claim of service connection for a bilateral 
ankle and foot disorder is well grounded, and, to that 
extent, the appeal is granted.


REMAND

Having found the claim well grounded, further development of 
the medical evidence is in order.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board must point to a medical 
basis other than its own unsubstantiated opinion in support 
of the decision).  Therefore, a comprehensive VA orthopedic 
examination should be scheduled for the purpose of addressing 
the medical relationship, if any, between any diagnosed 
disorders of the ankles and feet and the foot problems the 
appellant experienced in service, based on a complete review 
of all the evidence of record in addition to clinical 
findings found present on examination.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992).  The duty to assist 
includes the duty to develop the pertinent facts by 
conducting a medical examination.  38 C.F.R. § 3.159 (1999); 
see also Waddell v. Brown, 5 Vet. App. 454 (1993).

In addition, the Board finds that additional evidentiary 
development is necessary.  The statement from Dr. Lensgraf 
indicates that the appellant received treatment for his feet 
between 1980 and 1987.  Efforts to obtain any corresponding 
treatment records should be accomplished.  Also, records in 
the file indicate that the appellant filed for disability 
benefits from the Social Security Administration (SSA).  
Accordingly, the RO should attempt to obtain any records held 
by SSA pertaining to the appellant.  Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992) (duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation 
benefits).  The duty to assist is particularly applicable to 
records held by agencies of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should attempt to obtain any 
medical records which correspond to 
treatment provided to the appellant by 
Dr. Lensgraf between 1980 and 1987.  All 
correspondence, records or responses 
received to this inquiry should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be 
indicated.  All attempts to obtain any 
available medical records from Dr. 
Lensgraf should be documented in the 
claims folder.

2.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
any additional VA and non-VA health care 
providers who treated him since his 
discharge from the service for his foot 
problems, other than the evidence he has 
submitted to date in support of his 
claim.  Identified VA records should be 
obtained pursuant to established 
procedures.  Regarding private-source 
records, after obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of treatment records 
identified by the appellant which have 
not been previously secured.  Efforts to 
obtain any records of treatment should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

3.  The RO should contact the SSA for the 
purpose of obtaining any records which 
pertain to any claims filed by the 
appellant for disability benefits from 
that agency.  In this regard, the RO 
should request copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

4.  Upon completion of the evidentiary 
development, the RO should schedule the 
appellant for a VA orthopedic 
examination.  All necessary tests and 
studies should be conducted.  In 
conjunction with a thorough review of the 
evidence in the claims folder, including 
the service medical records, and with the 
findings noted on the examination, the VA 
orthopedist should determine whether the 
appellant has any diagnosed disorder(s) 
of the ankles and feet, and if so, render 
an opinion addressing whether such 
disorder(s) are related to his military 
service and the foot problems he 
experienced therein due, as stated by Dr. 
Lensgraf, to the "use of improper 
support and improper shoes" given to him 
during basic training.  The examiner 
should be informed that his opinion will 
be most helpful to the Board if phrased 
in one of the following manners:  The 
appellant's foot disorder is (1) 
definitely related to his service (2) 
more likely than not related to his 
service (3) as likely as not related to 
his service (4) more likely than not 
unrelated to his service (5) definitely 
unrelated to his service.

In addition, if the medical history and 
clinical findings found on examination 
confirm that any diagnosed disorder of 
the ankles and/or feet pre-existed the 
appellant's active duty service, the 
examining VA orthopedist should provide a 
medical opinion addressing whether any 
related complaints and treatment provided 
during his period of active duty service 
constituted an aggravation or worsening 
of his condition (i.e., whether any 
disease worsened beyond its normal 
progression during that period of active 
duty).

Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report, this should be 
noted in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/medical 
opinion reports to ensure that they are 
in compliance with the directives of this 
REMAND.

The RO should specifically review these 
reports to determine if they meet the 
requirements specified above.  If a 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999).  Remand instructions 
of the Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law for 
claims found to be well grounded.  Cf. 
Roberts v. West, 13 Vet. App. 185 (1999) 
(Court of Appeals for Veterans Claims 
distinguished Stegall v. West, 11 Vet. 
App. 268 (1998) on the facts, holding 
that VA had no duty to assist the 
appellant, to include additional action 
by the Board to enforce its remand order, 
because the claim was not well grounded).

6.  Upon completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including any 
evidence associated with the file while 
this case is in remand status.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

